Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the Applicant’s response filed on November 17, 2022.  As set forth in the Applicant’s response, claims 19 and 24 were amended to incorporate the limitations of claim 23 and claims 29 and 34 were amended to incorporate the limitations of claim 33.    
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,119,209 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Reissue Declaration
	As set forth in the previous response, MPEP 1414 and 37 CFR 1.175, states the oath/declaration must identify an error being corrected by the continuation reissue application. The Examiner acknowledged that the same error can be presented, however it must be shown how the error is corrected in a different way.
	In view of the submitted reissue declaration, the Examiner acknowledges that the error statement presents that the original claims were unnecessarily limited to “N channel-state-information reference-signal (CSI-RS) antenna ports (APs) associated with each of the N antenna elements”.  A review of the prosecution history of parent application 15/422,408 (RE47879) shows that claim 19 does not recite “N channel-state-information reference-signal (CSI-RS) antenna ports (APs) associated with each of the N antenna elements” and thus the error was corrected in the parent reissue application. 
	In responding to the Examiner’s rejection, the Applicant states that the reissue declaration states that issued claims 1, 7, 13, and 17 are unnecessarily limited to “N channel-state-information reference-signal (CSI-RS) antenna ports (APs) associated with each of the N antenna elements”.  The Applicant states that new claims 19-36 merely recite “a number of antenna ports…associated with multiplexing of the at least two CSI-RS configurations in a subframe,” with no mention of antenna elements. 
	The Applicant also states that in the parent reissue application, the same error was corrected by omitting the limitation “N channel-state information reference-signal (CSI-RS) antenna ports (APs) associated with each of the N antenna elements,” and instead recites “a common number of antenna ports associated with aggregation of each of the at least two CSI-RS configurations” and “a first CSI-RS corresponding to the common number of antenna ports and a first of the at least two CSI-RS configuration” and “a second CSI-RS corresponding to the common number of antenna ports and a second of the at least two CSI-RS configurations.” 
	The Applicant further states that the new independent claims in the parent reissue contains no mention of “a common number of antenna ports associated with …at least two CSI-RS configurations” and that the new claims in the parent reissue also contain no mention of “multiplexing of the at least two CSI-RS configurations in a subframe”. 
	As explained above, the Examiner maintains that the Applicant must explain how the error is being corrected in a different way. In this case, the error is that issued claims 1, 7, 13, and 17 are unnecessarily limited to “N channel-state-information reference-signal (CSI-RS) antenna ports (APs) associated with each of the N antenna elements”.  The Examiner determines that parent reissue corrected this error by removing this limitation from the claims.  In addition, the Examiner finds that the instant reissue claims also does not recite this same limitation. Thus, the error provided in the current reissue application was corrected in the same manner since, like the parent reissue application, also does not include the limitation in the current claims. 
	The Examiner acknowledges that the claims of the parent reissue and the current reissue recites additional elements that are not recited in the other reissue case (such as multiplexing as identified by the Applicant). However, the issue is how the error is corrected (i.e. how the stated error was corrected differently). The Applicant has not shown that the error (which relates to “N channel-state-information reference-signal (CSI-RS) antenna ports (APs) associated with each of the N antenna elements”) was corrected by adding e.g. “multiplexing of the at least two CSI-RS configurations in a subframe”.  This limitation, although not recited in the parent reissue application has not been shown to correct the stated error since the error was already corrected by not including the identified limitation. 
	Therefore, the Examiner does not find that the Applicant’s arguments persuasive. 
35 U.S.C. §102 
	The Applicant states that claim 19 recites that “codebook information is received for the at least two CSI-RS configurations”. With respect to Kim, the Applicant sates that Kim merely disclose using a codebook for the received CSI-RS configuration and does not disclose that the codebook information is received as part of the CSI-RS configuration(s). The Applicant also states that claims 24, 29, and 34 are patentable for the same reason.  
	The Examiner determines that claim 19 does not specifically state that the codebook information is received as part of the CSI-RS configuration(s).  Rather the claim merely recites that that codebook information is received for the CSI-RS configurations.  Likewise, claim 29, while reciting codebook information is transmitted for the at least two CSI-RS configurations, does not specifically disclose that it is transmitted as part of the CSI-RS configuration. 
	Nonetheless, with respect to the teachings of Kim, the Examiner acknowledges that although Kim discloses of using PMI codebook information, Kim does not specifically disclose that this information was “received” or “transmitted”.  The Examiner has reconsidered the Applicant’s amendment and response and has modified the grounds as set forth below. 

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Examiner notes that the stated error was already corrected in RE47879. As per 37 CFR 1.175(e) the filing of any reissue application must include a declaration which identifies at least one error in the original patent which has not been corrected by the parent reissue application or an earlier reissue application. 

Claims 19-22, 24-27, 29-32, and 34-37 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-22, 24-27, 29-32, and 34-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kim et al. US Patent Pub. 2012/0287875 in view of Geirhofer et al. US Patent Pub. 2013/0021926.
Regarding claim 19:
A method for receiving channel state information reference signal (CSI-RS), the method comprising: 
Kim is directed to a method and apparatus for transmitting and receiving a Channel State Information-Reference Signal (CSI-RS) in a wireless communication system supporting multiple antennas. See the abstract. 
receiving at least two CSI-RS configurations, wherein codebook information is received for the at least two CSI-RS configurations; 
See paragraph [0120-0121] which discloses that the eNB may signal two CSI-RS configurations to the UE (thus the UE can receive at least two CSI-RS configurations). See also paragraph [0151] and paragraph [0159] which discloses the UE receives CSI-RS configurations from the eNB.
 As set forth in paragraph [0145], Kim discloses using codebook information for the received CSI-RS configuration. The Examiner notes that Kim does not specifically disclose that the codebook information “is received”.  
	Nonetheless, Geirhofer discloses that the signaling of codebooks to use for a specific CSI-RS configuration was known. See paragraph [0096].  As disclosed by Geirhofer, signaling of codebooks may be beneficial especially if codebook enhancements are used. See also paragraph [0120] which discloses of using enhanced codebooks based on groups of antennas. See also claims 14, 16 and 26.
	Therefore, it would have been obvious to a person of ordinary skill in the art to receive codebook information. As explained by Kim, a UE will use a codebook for the received CSI-RSs configurations (see paragraph [0148]).  Since codebooks are used for CSI-RS configurations, it would have been obvious to a person of ordinary skill in the art to understand that the UE must receive codebook information so that it can use that information for the CSI-RS configurations as explained by Kim. Geirhofer discloses that transmission of the codebook from the base station to the UE for the CSI-RS configuration was known. Thus, this teaching would have yielded a predictable result based on the teachings already present in Kim with respect to using codebook information for the CSI-RS configuration. 
identifying a number of antenna ports, the number of antenna ports is associated with multiplexing of CSI-RSs for the at least two CSI-RS configurations in a subframe; and 
As discussed in paragraph [0017], the CSI-RSs may be transmitted for one, two, four or eight antenna ports. In paragraphs [0103-0105], Kim discloses that the CSI-RS configuration is associated with a CSI-RS antenna port and that a CSI-RS is identified for each antenna port (a UE should have knowledge of a CSI-RS configuration that has been set for CSI-RS antenna ports). Kim discloses in paragraph [0153] “[t]he CSI-RS configuration may specify the position of REs to which the CSI-RSs are mapped according to the number of antenna ports (e.g. 1, 2, 4 or 8) through which the CSI-RSs are transmitted. 
In paragraph [0127] Kim discloses that CSI-RSs may be multiplexed in the same subframe (hence at least two CSI-RS configurations in a subframe). See also Fig. 8 and paragraph [0089] which discloses that the CSI-RS are multiplexed and identified for specific antenna ports. See also paragraphs [0147] and Fig. 12
receiving CSI-RSs in the subframe based on the number of antenna ports.  
See paragraphs [0009 and 0011] which discloses a UE receiving information of one or more CSI-RS configuration from the base station. As explained in paragraph [0089], CSI-RSs for different antenna ports are identified and thus, CSI-RSs are received based on the identified antenna port. 

Regarding claim 20:
The method of claim 19, wherein one subframe configuration is set for both of the at least two CSI-RS configurations.  
	See paragraph [0127] which discloses that the two CSI-RS configurations are transmitted in the same (one) subframe.  

Regarding claim 21:
The method of claim 19, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See paragraph [0127] which discloses that the two CSI-RS configurations are transmitted in the same subframe.  Furthermore, Kim discloses that in this configuration, each CSI-RS configuration can have different time resource, frequency resource or code resource. 

Regarding claim 22:
The method of claim 19, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations. 
	See paragraph [0089] which discloses that the number of antenna ports can be the same for multiple CSI-RS configurations. 

Regarding claim 24:
 A user equipment for receiving at least one channel state information reference signal (CSI-RS), the user equipment comprising: 
Kim is directed to a method and apparatus for transmitting and receiving a Channel State Information-Reference Signal (CSI-RS) in a wireless communication system supporting multiple antennas. See the abstract. 
a transceiver configured to receive at least two CSI-RS configurations, wherein codebook information is received for the at least two CSI-RS configurations; and 
See paragraph [0120-0121] which discloses that the eNB may signal two CSI-RS configurations to the UE (thus the UE can receive at least two CSI-RS configurations). See also paragraph [0151] and paragraph [0159] which discloses the UE receives CSI-RS configurations from the eNB. 
As set forth in Figure 14, the UE includes a TX/RX module and antennas 1425 which support MIMO transmission and reception. 
In paragraph [0145], Kim discloses using codebook information for the received CSI-RS configuration. The Examiner notes that Kim does not specifically disclose that the codebook information “is received”.  
	Nonetheless, Geirhofer discloses that the signaling of codebooks to use for a specific CSI-RS configuration was known. See paragraph [0096].  As disclosed by Geirhofer, signaling of codebooks may be beneficial especially if codebook enhancements are used. See also paragraph [0120] which discloses of using enhanced codebooks based on groups of antennas. See also claims 14, 16 and 26.
	Therefore, it would have been obvious to a person of ordinary skill in the art to receive codebook information. As explained by Kim, a UE will use a codebook for the received CSI-RSs configurations (see paragraph [0148]).  Since codebooks are used for CSI-RS configurations, it would have been obvious to a person of ordinary skill in the art to understand that the UE must receive codebook information so that it can use that information for the CSI-RS configurations as explained by Kim. Geirhofer discloses that transmission of the codebook from the base station to the UE for the CSI-RS configuration was known. Thus, this teaching would have yielded a predictable result based on the teachings already present in Kim with respect to using codebook information for the CSI-RS configuration. 

a processor configured to identify a number of antenna ports, the number of antenna ports is associated with multiplexing of CSI-RSs for the at least two CSI-RS configurations in a subframe, 
In paragraph [0127] Kim discloses that CSI-RSs may be multiplexed in the same subframe (hence at least two CSI-RS configurations in a subframe). See also Fig. 8 and paragraph [0089] which discloses that the CSI-RS are multiplexed and identified for specific antenna ports. See also paragraph [0147].
See also Figure 14 and paragraphs [0167-016] which discloses a processor 1423 within the User Equipment. 
wherein the transceiver is configured to receive CSI-RSs in the subframe based on the number of antenna ports.  
See paragraphs [0009 and 0011] which discloses a UE receiving information of one or more CSI-RS configuration from the base station. As explained in paragraph [0089], CSI-RSs for different antenna ports are identified and thus, CSI-RSs are received based on the identified antenna port. 

Regarding claim 25:
The user equipment of claim 24, wherein one subframe configuration is set for both the at least two CSI-RS configurations.  
See paragraph [0127] which discloses that the two CSI-RS configuration are transmitted in the same (one) subframe.  

Regarding claim 26:
The user equipment of claim 24, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See paragraph [0127] which discloses that the two CSI-RS configuration are transmitted in the same subframe.  Furthermore, Kim discloses that in this configuration, each CSI-RS configuration can have different time resource, frequency resource or code resource. 

Regarding claim 27:
The user equipment of claim 24, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations.  
	See paragraph [0089] which discloses that the number of antenna ports can be the same for multiple CSI-RS configurations. 

Regarding claim 29:
A method for transmitting at least one channel state information reference signal (CSI-RS), the method comprising: 
Kim is directed to a method and apparatus for transmitting and receiving a Channel State Information-Reference Signal (CSI-RS) in a wireless communication system supporting multiple antennas. See the abstract. 
transmitting at least two CSI-RS configurations, wherein codebook information is transmitted for the at least two CSI-RS configurations, 
See paragraph [0120-0121] which discloses that the eNB may signal two CSI-RS configurations to the UE (thus the UE can receive at least two CSI-RS configurations). See also paragraph [0151] and paragraph [0159] which discloses the UE receives CSI-RS configurations from the eNB.
As set forth in paragraph [0145], Kim discloses using codebook information for the received CSI-RS configuration. The Examiner notes that Kim does not specifically disclose that the codebook information “is transmitted”.  
	Nonetheless, Geirhofer discloses that the signaling of codebooks to use for a specific CSI-RS configuration was known. See paragraph [0096].  As disclosed by Geirhofer, signaling of codebooks may be beneficial especially if codebook enhancements are used. See also paragraph [0120] which discloses of using enhanced codebooks based on groups of antennas. 
	Therefore, it would have been obvious to a person of ordinary skill in the art to transmit codebook information. As explained by Kim, a UE will use a codebook for the CSI-RSs configurations (see paragraph [0148]).  Since codebooks are used for CSI-RS configurations, it would have been obvious to a person of ordinary skill in the art to understand that the UE must receive codebook information (which was transmitted by a base station) so that it can use that information for the CSI-RS configurations as explained by Kim. Geirhofer discloses that transmission of the codebook for the base station to the UE for the CSI-RS configuration was known. Thus, this teaching would have yielded a predictable result based on the teachings already present in Kim with respect to using codebook information for the CSI-RS configuration. 
wherein a number of antenna ports is associated with multiplexing of CSI-RSs for the at least two CSI-RS configurations in a subframe; and 
As discussed in paragraph [0017], the CSI-RSs may be transmitted for one, two, four or eight antenna ports. In paragraphs [0103-0105], Kim discloses that the CSI-RS configuration is associated with a CSI-RS antenna port and that a CSI-RS is identified for each antenna port (a UE should have knowledge of a CSI-RS configuration that has been set for CSI-RS antenna ports). Kim discloses in paragraph [0153] “[t]he CSI-RS configuration may specify the position of REs to which the CSI-RSs are mapped according to the number of antenna ports (e.g. 1, 2, 4 or 8) through which the CSI-RSs are transmitted. 
In paragraph [0127] Kim discloses that CSI-RSs may be multiplexed in the same subframe (hence at least two CSI-RS configurations in a subframe). See also Fig. 8 and paragraph [0089] which discloses that the CSI-RS are multiplexed and identified for specific antenna ports. See also paragraph [0147]
transmitting CSI-RSs in the subframe based on the number of antenna ports.  
See paragraphs [0009 and 0011] which discloses a UE receiving information of one or more CSI-RS configuration from the base station. As explained in paragraph [0089], CSI-RSs for different antenna ports are identified and thus, CSI-RSs are received based on the identified antenna port. 

Regarding claim 30:
The method of claim 29, wherein one subframe configuration is set for both of the at least two CSI-RS configurations.  
	See paragraph [0127] which discloses that the two CSI-RS configurations are transmitted in the same (one) subframe.  

Regarding claim 31:
The method of claim 29, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See paragraph [0127] which discloses that the two CSI-RS configurations are transmitted in the same subframe.  Furthermore, Kim discloses that in this configuration, each CSI-RS configuration can have different time resource, frequency resource or code resource. 

Regarding claim 32:
The method of claim 29, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations.  
See paragraph [0089] which discloses that the number of antenna ports can be the same for multiple CSI-RS configurations.

Regarding claim 34:
A base station for transmitting at least one channel state information reference signal (CSI-RS), the base station comprising: 
Kim is directed to a method and apparatus for transmitting and receiving a Channel State Information-Reference Signal (CSI-RS) in a wireless communication system supporting multiple antennas. See the abstract and Figure 14 which discloses an eNB (base station)
a transceiver configured to transmit at least two CSI-RS configurations, wherein codebook information is transmitted for the at least two CSI-RS configurations,
See paragraph [0120-0121] which discloses that the eNB may signal two CSI-RS configurations to the UE (thus the UE can receive at least two CSI-RS configurations). See also paragraph [0151] and paragraph [0159] which discloses the UE receives CSI-RS configurations from the eNB.
See also Figure 14 and paragraph [0164] which discloses the eNB (base station) including a TX/RX Module and a plurality of antennas 1415 which support MIMO transmission and reception. 
As set forth in paragraph [0145], Kim discloses using codebook information for the received CSI-RS configuration. The Examiner notes that Kim does not specifically disclose that the codebook information “is transmitted”.  
	Nonetheless, Geirhofer discloses that the signaling of codebooks to use for a specific CSI-RS configuration was known. See paragraph [0096].  As disclosed by Geirhofer, signaling of codebooks may be beneficial especially if codebook enhancements are used. See also paragraph [0120] which discloses of using enhanced codebooks based on groups of antennas. 
	Therefore, it would have been obvious to a person of ordinary skill in the art to transmit codebook information. As explained by Kim, a UE will use a codebook for the CSI-RSs configurations (see paragraph [0148]).  Since codebooks are used for CSI-RS configurations, it would have been obvious to a person of ordinary skill in the art to understand that the UE must receive codebook information (which was transmitted by a base station) so that it can use that information for the CSI-RS configurations as explained by Kim. Geirhofer discloses that transmission of the codebook for the base station to the UE for the CSI-RS configuration was known. Thus, this teaching would have yielded a predictable result based on the teachings already present in Kim with respect to using codebook information for the CSI-RS configuration. 
wherein a number of antenna ports is associated with multiplexing of CSI-RSs for the at least two CSI-RS configurations in a subframe, and 
As discussed in paragraph [0017], the CSI-RSs may be transmitted for one, two, four or eight antenna ports. In paragraphs [0103-0105], Kim discloses that the CSI-RS configuration is associated with a CSI-RS antenna port and that a CSI-RS is identified for each antenna port (a UE should have knowledge of a CSI-RS configuration that has been set for CSI-RS antenna ports). Kim discloses in paragraph [0153] “[t]he CSI-RS configuration may specify the position of REs to which the CSI-RSs are mapped according to the number of antenna ports (e.g. 1, 2, 4 or 8) through which the CSI-RSs are transmitted. 
In paragraph [0127] Kim discloses that CSI-RSs may be multiplexed in the same subframe (hence at least two CSI-RS configurations in a subframe). See also Fig. 8 and paragraph [0089] which discloses that the CSI-RS are multiplexed and identified for specific antenna ports. See also paragraph [0147]
transmit CSI-RSs in the subframe based on the number of antenna ports.  
See paragraphs [0009 and 0011] which discloses a UE receiving information of one or more CSI-RS configuration from the base station. As explained in paragraph [0089], CSI-RSs for different antenna ports are identified and thus, CSI-RSs are received based on the identified antenna port. 

Regarding claim 35:
The base station of claim 34, wherein one subframe configuration is set for both the at least two CSI-RS configurations.  
See paragraph [0127] which discloses that the two CSI-RS configurations are transmitted in the same (one) subframe.  

Regarding claim 36:
The base station of claim 34, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See paragraph [0127] which discloses that the two CSI-RS configurations are transmitted in the same subframe.  Furthermore, Kim discloses that in this configuration, each CSI-RS configuration can have different time resource, frequency resource or code resource. 

Regarding claim 37:
The base station of claim 34, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations.  
	See paragraph [0089] which discloses that the number of antenna ports can be the same for multiple CSI-RS configurations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537
Conferee:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                   /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992